Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after final rejection filed 1/28/2022.

As filed, claims 2-13 are pending; and claim 1 is cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 1/28/2022, with respect to claims 2-13, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) scope of enablement rejection of claims 12 and 13 is withdrawn per Applicant’s amendments, as well as Examiner’s amendments, shown below.

The claim objection of claim 13 is withdrawn per amendments. 

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Presley on 2/23/2022.
The application has been amended as follows: 

In claim 12 (pg. 5 of 9, line 2 of the claim), amend the following: 
Before “an effective amount of a compound”;
After “comprising administering to a subject”;
Delete “in need thereof”; and
Insert – having said disease or condition --.

In claim 12 (pg. 6 of 9, line 6 of the claim), amend the following: 
Before “, asthma”;
After “hypothermia,”; and
Delete “diabetes”.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a compound of instant formula (I), pharmaceutical composition thereof or a method of treatment via the compound thereof.  

    PNG
    media_image1.png
    103
    145
    media_image1.png
    Greyscale
.  Without Wang, the instant compounds are free of prior art; i.e. novel and non-obvious.  Accordingly, the method of treatment via the compound thereof is also free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 2-13 are allowed.
Claim 1 is cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626